                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DCP:MEB/HDM                                          271 Cadman Plaza East
F. #2016R00695                                       Brooklyn, New York 11201



                                                     September 3, 2019
By Hand

The Honorable William F. Kuntz, II
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Jean Boustani et al.
                      Criminal Docket No. 18-681 (S-1) (WFK)

Dear Judge Kuntz:

                On July 19, 2019, the defendant Andrew Pearse pled guilty pursuant to an
agreement with the government to Count One of the original indictment in this case, Conspiracy
to Commit Wire Fraud. The Court ordered the defendant’s release on conditions, including two
conditions that were ordered to begin on September 3, 2019, specifically, that Mr. Pearse’s travel
be restricted to the Eastern District of New York and the Southern District of New York, and that
Mr. Pearse consent to electronic monitoring (the “September 2019 Conditions”). ECF No. 117
(Minute Entry); July 19, 2019 Tr. at 34. Although the defendant and his counsel are ready to
travel from the United Kingdom to New York City and had purchased plane tickets to do so, the
government learned this morning that unfortunately, despite the best efforts of the Federal
Bureau of Investigation, the government has not yet received the visa required to permit the
defendant’s travel and entry into the United States. In order to permit time for the visa to be
approved, the government respectfully requests that the September 2019 Conditions be ordered
to take effect on Friday, September 6, 2019. The government apologizes to the Court for the
delay, and notes that the delay was not the fault of any action or failure to act by the defendant.
              Further, the defendant has been in compliance with his bail conditions since his
release. The government has contacted defendant’s counsel, who joins the government’s
application.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:              /s/
                                                    Mark E. Bini
                                                    Hiral D. Mehta
                                                    Assistant U.S. Attorneys
                                                    (718) 254-8761 (Bini)

cc:    Lisa Cahill, Esq.
       Robert Long III, U.S. Pretrial Services Officer (via email)




                                                2
